Exhibit 10.60

THIRD AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

This Third Amendment to Loan and Security Agreement (“Amendment”) is entered
into as of May 1, 2015, by and between COMERICA BANK (“Bank”) and ADEPT
TECHNOLOGY, INC. (“Borrower”).

RECITALS

Borrower and Bank are parties to that Loan and Security Agreement dated as
June 9, 2014 (as it may be amended from time to time, including, without
limitation, by that certain First Amendment to Loan and Security Agreement and
Waiver dated as of January 31, 2015, and that certain Second Amendment to Loan
and Security Agreement dated as of April 3, 2015, “Agreement”). The parties
desire to amend the Agreement further in accordance with the terms of this
Amendment.

NOW, THEREFORE, the parties agree as follows:

1. The following defined term in Exhibit A to the Agreement is hereby amended
and restated in its entirety to read as follows:

“Letter of Credit Sublimit” means a sublimit for Letters of Credit under the
Revolving Line not to exceed One Million Dollars and No/100ths Dollars
($1,000,000).”

2. Section 2.1(b)(iii) of the Agreement is hereby amended and restated to read
as follows:

“(iii) Letter of Credit Sublimit. Subject to the availability under the
Revolving Line, and in reliance on the representations and warranties of
Borrower set forth herein, at any time and from time to time from the date
hereof through the Business Day immediately prior to the Revolving Maturity
Date, Bank shall issue for the account of Borrower such Letters of Credit as
Borrower may request by delivering to Bank a duly executed letter of credit
application on Bank’s standard form; provided, however, that the outstanding and
undrawn amounts under all such Letters of Credit (i) shall not at any time
exceed the Letter of Credit Sublimit, and (ii) shall be deemed to constitute
Advances for the purpose of calculating availability under the Revolving Line.
Notwithstanding the foregoing, the aggregate credit limit of Credit Card
Services, the aggregate outstanding amount of Letters of Credit and the FX
Amount shall not exceed the Maximum Sublimit Amount at any time. Any drawn but
unreimbursed amounts under any Letters of Credit shall be charged as Advances
against the Revolving Line. All Letters of Credit shall be in form and substance
acceptable to Bank in its sole discretion and shall be subject to the terms and
conditions of Bank’s form application and letter of credit agreement. Borrower
will pay any standard issuance and other fees that Bank notifies Borrower it
will charge for issuing and processing Letters of Credit.”

3. Section 6.7(a)(i) of the Agreement is amended and restated to read in its
entirety as follows:

“(a) EBITDA Loss. (i) An EBITDA loss of not greater than the following amounts
for the following periods:

 

Testing Period    Maximum EBITDA Loss  

Quarter ending June 30, 2015

   ($ 1,500,000 ) 

Twelve month period ending June 30, 2015

   ($ 4,000,000 ) 

4. No course of dealing on the part of Bank or its officers, nor any failure or
delay in the exercise of any right by Bank, shall operate as a waiver thereof,
and any single or partial exercise of any such right shall not preclude any
later



--------------------------------------------------------------------------------

exercise of any such right. Bank’s failure at any time to require strict
performance by Borrower of any provision shall not affect any right of Bank
thereafter to demand strict compliance and performance. Any suspension or waiver
of a right must be in writing signed by an officer of Bank.

5. Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement, as amended hereby, shall be
and remain in full force and effect in accordance with its respective terms and
is hereby ratified and confirmed in all respects. The execution, delivery, and
performance of this Amendment shall not operate as a waiver of, or as an
amendment of, any right, power, or remedy of Bank under the Agreement, as in
effect prior to the date hereof.

6. Borrower represents and warrants that the representations and warranties
contained in the Agreement are true and correct as of the date of this Amendment
, and that (except for the Existing Defaults) no Event of Default has occurred
and is continuing.

7. As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:

 

  (a) this Amendment, duly executed by Borrower;

 

  (b) a non-refundable amendment fee in the amount of $2,000, which may be
debited from any of Borrower’s accounts with Bank;

 

  (c) all reasonable Bank Expenses incurred through the date of this Amendment,
including a legal fee in the amount of $350, which may be debited from any of
Borrower’s accounts with Bank; and

 

  (d) such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

8. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.

IN WITNESS WHEREOF, the undersigned have executed this First Amendment to Loan
and Security Agreement and Waiver as of the first date above written.

 

ADEPT TECHNOLOGY, INC. By:  

/s/ Seth Halio

Name:   Seth Halio Title:   Chief Financial Officer COMERICA BANK By:  

/s/ Robert Shutt

Name:

  Robert Shutt Title:   Senior Vice President